Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument on Pages 11-15 regarding the rejection of Claims 1, 3, 5, 7, and 17-19 under 35 U.S.C. 103 over Ichikawa in view of Konno, Ustuner, and Srinivasan has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
Applicant does not explicitly address the rejections of Claims 6 and 21 under 35 U.S.C. 103 over Ichikawa, Konno, Ustuner, and Srinivasan further in view of Miyaki, and Claims 9-11 under 35 U.S.C. 103 over Ichikawa, Konno, Ustuner, and Srinivasan further in view of Klesenski. However, Klesenski remains applicable to the application as claimed.

Information Disclosure Statement
	On the Information Disclosure Statement filed 22 April 2022, there are minor errors in several of the document numbers. For clarity of the record, the following proper document numbers are: Ichikawa (US 20170007211), Sumi et al. (US 20160157828), Palanisamy et al. (US 20160157814), and Srinivasan et al. (US 20160262729).
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially overlapping” in Claim 1 is a relative term which renders the claim indefinite. The term “partially overlapping” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying prior art, for the term “partially overlapping,” the requisite degree is interpreted as overlapping at at least one point within the depth ranges. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi et al. (US 4561019) in view of Miyaki (US 20170112475), Sadeghi-Naini et al. (“Low-frequency quantitative ultrasound imaging of cell death in vivo”), and Sato (US 20080221449).
Regarding Claim 1, Lizzi teaches an ultrasound system (Fig. 1, re-produced below), comprising: 
a) a transducer (“transducer 14”), configured to: 
i) transmit a first pulse signal into a tissue, (Fig. 5 (calibration target signal), re-produced below), wherein the first pulse signal comprises a known broadband calibration signal (Column 4 Lines 62-63 “a transducer 14 which generates and transmits a broadband ultrasonic pulse” and Column 7 Lines 33-35 “a coherent broadband ultrasound pulse is directed toward a glass plate or equivalent calibration target (not shown)” and Fig. 5 (calibration target signal), re-produced below), 
ii) receive a first echo signal corresponding to the first pulse signal (Column 7 Lines 35-37 “The signal scattered by this calibration target is provided to a signal digitizer (analog-to-digital converter or ADC) 54”), and 
iii) generate echo data based on the first echo signal (Column 7 Lines 35-39 “The signal scattered by this calibration target is provided to a signal digitizer (analog-to-digital converter or ADC) 54, whose output is either processed immediately or stored on computer tape or disc for subsequent processing.”),
b) wherein the transducer is further configured to:
i) transmit a second pulse signal into the tissue, (Fig. 5 (object-scattered signal), re-produced below), 
ii) receive a second echo signal corresponding to the second pulse signal, (Fig. 5 (object-scattered signal digitization)), and 
iii) generate second echo data corresponding to the second pulse signal, (Column 7 Lines 12-17 “subjects a received rf signal to analog-to-digital conversion 50 in which an analog rf signal is converted to a digital form. These digital data may be subjected immediately to fast Fourier transformation (FFT) 52 or stored for a time interval before transformation 52.”) and wherein the image processor, (Column 9 Lines 45-47 “Figs. 5 […] may be implemented by means of a suitably programmed microprocessor or programmed computer”), when generating image data based on the second echo data, compensates for spectral response reduction of the transducer by applying one or more depth-dependent inverse filters (Column 8 Lines 40-43 “The separate digital representations of noncoherent signals may undergo digital weighting, gain adjustment including range-dependent adjustments and other processing 67” and Column 9 Lines 4-8 “This option is desirable because signal attenuation increases with signal frequency and with depth, and because ultrasound scattering due to scatterers that are much smaller than the wavelengths of incident ultrasound increases with signal frequency.”), using the set of attenuation coefficients (Abstract “Weighting and processing of component signals can be applied as a function of time, frequency, and signal amplitude to optimize speckle reduction in all or a critical part of the signal by compensating for the range and frequency dependence of attenuation and the frequency dependence of scattering phenomena.”).

    PNG
    media_image1.png
    634
    448
    media_image1.png
    Greyscale

Fig. 5 of Lizzi
Furthermore, the cited actions are computer implemented, which necessitate associated computer-readable media, as in Column 9 Lines 45-47 (“those skilled in the art will recognize that the apparatus and method disclosed in FIGS. 5 and 7 may be implemented by means of a suitably programmed microprocessor or programmed computer to process the digital signals.”).
However, Lizzi does not explicitly teach having a frequency range greater than pulse signals used for acquiring image data, an image processor configured to: generate a set of fast Fourier transforms based on the echo data, wherein each fast Fourier transform in the set of fast Fourier transforms is associated with one of a plurality of partially overlapping depth ranges, each of the partially overlapping depth ranges including a range of depth values having a minimum depth value and a maximum depth value that are different from those of an adjacent range of depth values, generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms at one of the plurality of partially overlapping depth ranges, and extract a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient, and wherein the second pulse signal is an imaging pulse signal with a narrower frequency range spectrum than the first pulse signal.
In an analogous field of endeavor, Miyaki teaches an ultrasound imaging system, ([0025] “ultrasound observation apparatus 1”), comprising:
a) an image processor configured to: 
i) generate a set of fast Fourier transforms based on the echo data, wherein each fast Fourier transform in the set of fast Fourier transforms ([0039] “A data group Fj (j= 1, 2, …, K) illustrated in Fig. 4 (re-produced below) is an amplitude data group as at target of fast Fourier transform.”), is associated with one of a plurality of partially overlapping depth ranges, ([0038] “a first data position of the sound ray SRk with the number k is set as an initial value Z(k)0 in the reception depth z direction,” depth ranges represented by F1, F2, etc., and Fig. 4, re-produced below, where each rectangle is an increase in depth), each of the partially overlapping depth ranges including a range of depth values having a minimum depth value and a maximum depth value that are different from those of an adjacent range of depth values (as shown in Fig. 4, re-produced below – the maximum depth value of one range is the minimum of the other, therefore the maximums and minimums of the depth ranges are different from those of an adjacent range of depth values). 

    PNG
    media_image2.png
    301
    471
    media_image2.png
    Greyscale

Fig. 4 of Miyaki
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Lizzi and Miyaki because the combination allows for processing the echo data in a way to convert the data into individual spectral components, thus providing frequency information of the data. This is advantageous in that the fast Fourier transform quickly provides information about frequencies contained in the images, which affect overall image quality.
However, Lizzi modified by Miyaki does not explicitly teach a frequency range greater than pulse signals used for acquiring image data, an image processor configured to generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms at one of the plurality of partially overlapping depth ranges, and extract a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient, and wherein the second pulse signal is an imaging pulse signal with a narrower frequency range spectrum than the first pulse signal.
	In an analogous ultrasound imaging field of endeavor, Sadeghi-Naini teaches an ultrasound imaging system, comprising a pulse having a frequency range, (2.E. Ultrasound data analyses, Paragraph 3 “calibration pulse (bandwidths of 4.5-9.0 and 13.5-27.5 MHz for low and high frequency data, respectively)”), greater than pulse signals used for acquiring image data (1. Introduction, Paragraph 5 “In this study we have carried out assessments of tumor responses […] using conventional low-frequency (~7 MHz) ultrasound biomarkers […]. Concurrent confirmatory experiments were also performed using high-frequency (~20 MHz) ultrasound data”) and wherein the second pulse signal is an imaging pulse signal with a narrower frequency range spectrum, (1. Introduction, Paragraph 5 “In this study we have carried out assessments of tumor responses […] using conventional low-frequency (~7 MHz) ultrasound biomarkers […]. Concurrent confirmatory experiments were also performed using high-frequency (~20 MHz) ultrasound data”), than the first pulse signal (2.E. Ultrasound data analyses, Paragraph 3 “calibration pulse (bandwidths of 4.5-9.0 and 13.5-27.5 MHz for low and high frequency data, respectively)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sadeghi-Naini because the combination permits the ultrasound transducer to be calibrated. Ultrasound calibration is important in establishing a relationship of the position of the transducer or probe and the images acquired. A higher frequency would be used to calibrate in order ensure optimum coverage of the imaging frequencies utilized during a procedure.
However, Lizzi modified by both Miyaki and Sadeghi-Naini does not explicitly teach an image processor configured to generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, where each point estimate in the set of point estimates corresponds to a fast Fourier transform in the set of fast Fourier transforms at one of the depth ranges, and extract a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient.
In an analogous ultrasonic imaging field of endeavor, Sato teaches an ultrasound system, ([0034] “ultrasonic apparatus 1”), comprising an image processor, ([0034] “frequency dependent attenuation (FDA) measuring unit 5”), configured to:
a) generate a set of point estimates for a frequency dependent filtering coefficient of a spectral response, (Fig. 7, re-produced below), where each point estimate in the set of point estimates corresponds to a fast Fourier transform ([0010] “the frequency dependent-attenuation coefficient .beta. of the tissue has been conventionally measured by using the frequency analysis. The method of the frequency analysis includes a method of analysis based on a frequency axis, such as a Fourier transformation, and a method of analysis based on a time axis, such as the spectral moment method.”), in the set of fast Fourier transforms, ([0005] “a fast Fourier transformation (FFT), at least a predetermined number of data sets in a target area”), at one of the depth ranges, ([0014] “the frequency dependent-attenuation coefficient .beta. varies depending on the depth”), and 
b) extract a set of attenuation coefficients based on the set of point estimates for the frequency dependent filtering coefficient (as shown in the graph of Fig. 7, re-produced below).

    PNG
    media_image3.png
    324
    347
    media_image3.png
    Greyscale

Fig. 7 of Sato
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sato because the combination takes into account the change in ultrasonic attenuation that may occur at different depths within the imaging region of interest, and thus can filter and process the resulting images in order to maintain the highest quality.
Regarding Claims 6 and 21, the modified system of Lizzi teaches all limitations of Claim 6, as discussed above. Furthermore, Miyaki teaches wherein the set of attenuation coefficients is based on a slope of at least one line formed from the set of point estimates ([0049] “The attenuation correction unit 432 calculates corrected features a, b, and c by performing attenuation correction according to expressions (2) to (4) below, on the pre-correction features (the slope a0 […] extracted by the approximation unit 431.”). Additionally, the cited actions are computer implemented, [0009] “provided is a non-transitory computer readable recording medium with an executable program stored thereon.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Miyaki because the attenuation coefficient can gauge the ultrasonic propagation distance, the greater the coefficient is, the greater the propagation difference is. The combination assists in minimizing the effect of attenuation.
Regarding Claim 18, the modified non-transitory computer-readable storage medium of Lizzi teaches all limitations of Claim 17. Furthermore, Miyaki teaches wherein the echo data is associated with a variety of depths, ([0067] “After receiving the echo signal from the ultrasound probe 2, the signal amplification unit 31 amplifies the echo signal (step S2). The signal amplification unit 31 performs, for example, echo signal amplification (STC correction) on the basis of the relationship between the amplification factor and the reception depth illustrated in FIG. 2 (re-produced below).”), for the material of interest ([0003] “The disclosure relates to an ultrasound observation apparatus for observing tissue as an observation target”).

    PNG
    media_image4.png
    234
    228
    media_image4.png
    Greyscale

Fig. 2 of Miyaki
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Miyaki because the echo data amplified less than a certain depth threshold, zh, is nearly completely attenuated and noise is dominant, as taught by Miyaki in [0029], which affects image quality.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi et al. (US 4561019), Miyaki (US 20170112475), Sadeghi-Naini et al. (“Low-frequency quantitative ultrasound imaging of cell death in vivo”), and Sato (US 20080221449) as applied to Claim 1 above, and further in view of He and Greenleaf (“Attenuation Estimation on Phantoms – A Stability Test”), hereinafter referred to as He.
Regarding Claim 5, the modified system of Lizzi teaches all limitations of Claim 1, as discussed above. However, the modified system of Lizzi does not explicitly teach wherein the image processor is further configured to perform a least means square fit on the set of point estimates.
In an analogous ultrasound imaging field of endeavor, He teaches an ultrasound imaging system, (Method, Paragraph 3 “A Diasonics mechanical sector scanner was used.”), wherein the image processor is further configured to perform a least means square fit on the set of point estimates (Method, Paragraph 7 “A linear least-square regression was performed on the central frequencies at different depths and the attenuation coefficient was calculated from the slope of this regression line”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of He because the combination simplifies the point estimates data which ultimately affects the frequency dependent filtering coefficient. This provides the advantage of increasing image quality from filtering the data.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi et al. (US 4561019), Miyaki (US 20170112475), Sadeghi-Naini et al. (“Low-frequency quantitative ultrasound imaging of cell death in vivo”), and Sato (US 20080221449) as applied to Claim 1 above, and further in view of Klesenski et al. (US 5579768).
Regarding Claim 9, the modified system of Lizzi teaches all limitations of Claim 1, as discussed above. However, the modified system of Lizzi does not explicitly teach wherein the compensation for spectral response is varying with range.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches an ultrasound system, (Column 6 Line 44 “ultrasound imaging system 100”), wherein the compensation for spectral response, (Column 3 Lines 49-50 and 52-53 “The invention provides a […] system for automatic gain compensation in an ultrasound imaging system. […] Gain compensation may be responsive to range”), is varying with range (Column 14 Lines 45-46 “the selected endpoints of the valid range may vary widely”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Klesenski because as a result, the resulting images will exclude primarily dark or bright regions in the range of ultrasound signal data, producing a more desirable image, as taught by Klesenski in Column 14 Lines 49-51.
Regarding Claim 10, the modified system of Lizzi teaches all limitations of Claim 1, as discussed above. However, the modified system of Lizzi does not explicitly teach wherein the compensation for spectral response is varying in azimuth.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches the compensation for spectral response, (Column 3 Lines 49-50 and 52-53 “The invention provides a […] system for automatic gain compensation in an ultrasound imaging system.”), is varying in azimuth (Column 3 Lines 52-54 “Gain compensation may be responsive to […] a cross-range parameter such as azimuth”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Klesenski because this will produce a more desirable image, as taught by Klesenski in Column 3 Lines 30-32.
Regarding Claim 11, the modified system of Lizzi teaches all limitations of Claim 1, as discussed above. However, the modified system of Lizzi does not explicitly teach wherein the compensation for spectral response is varying in range and azimuth.
In an analogous ultrasound imaging field of endeavor, Klesenski teaches the compensation for spectral response, (Column 3 Lines 49-50 and 52-53 “The invention provides a […] system for automatic gain compensation in an ultrasound imaging system. […] Gain compensation may be responsive to range”), is varying with range, (Column 14 Lines 45-46 “the selected endpoints of the valid range may vary widely”) and azimuth (Column 3 Lines 52-54 “Gain compensation may be responsive to […] a cross-range parameter such as azimuth”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Klesenski because the resulting images will exclude primarily dark or bright regions in the range of ultrasound signal data, producing a more desirable image, as taught by Klesenski in Column 14 Lines 49-51.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi et al. (US 4561019), Miyaki (US 20170112475), Sadeghi-Naini et al. (“Low-frequency quantitative ultrasound imaging of cell death in vivo”), and Sato (US 20080221449) as applied to Claim 1 above, and further in view of McMorrow et al. (US 20050215896).
Regarding Claim 24, the modified system of Lizzi teaches all limitations of Claim 1, as discussed above. However, the modified system of Lizzi does not explicitly teach wherein the image processor coherently averages the echo data of the first echo signal over time to improve a signal to noise ratio of an estimated attenuation.
In an analogous ultrasound echo field of endeavor, McMorrow teaches an ultrasound system, ([0002] “The present invention relates to […] apparatus […] using ultrasound techniques.”), wherein the image processor ([0033] “bladder volume measurement instrument”), coherently averages the echo data of the first echo signal over time ([0080] “The first packet of transmit signals with low acoustic amplitude are used for calibration. The echoes received from those signals are averaged to reduce the noise level.”), to improve a signal to noise ratio of an estimated attenuation ([0078] “The echo signal would therefore have undergone only attenuation effects” and [0081] “The number of signals can be chosen such that a high signal-to-noise ratio is obtained.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of McMorrow because the combination improves image quality which is advantageous in surgical planning or diagnosis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793